DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Akao et al 2020/0107581 (JP2018-189496);  

Claim Rejections - 35 USC § 102The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 12is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Mizuguchi  (US 2020/0107582 –JP 2018-180520)
With regard to claim 1 , Mizuguchi  (US 2020/0107582 –JP 2018-180520)disclose
a power supply unit for an aerosol inhaler, the power supply unit  (110) comprising:
a power supply (10)  that is able to discharge power to a load  (125)  for generating an aerosol from an aerosol source; and
a control unit that is configured to control the power supply, wherein the control unit measures a closed circuit voltage of the power supply using a current smaller than a current when power is discharged to the load in order to generate the aerosol,(Fig. 23, 24 ) 
the control unit acquires an internal resistance of the power supply based on the closed circuit voltage and an open circuit voltage of the power supply, and

With regard to claim 2 , Mizuguchi  (US 2020/0107582 –JP 2018-180520)disclose
 power supply unit for an aerosol inhaler, the power supply unit comprising:
a power supply that is able to discharge power to a load for generating an aerosol from an aerosol source; and
a control unit that is configured to control the power supply, wherein the control unit acquires an internal resistance based on an open circuit voltage of the power supply and a closed circuit voltage of the power supply,
the control unit acquires a deteriorated state or a failure state of the power supply based on the internal resistance, and the control unit uses at least one of the open circuit voltage and the closed circuit voltage for another purpose (para.0260)
With regard to claim 12, Mizuguchi et al  disclose structure which operates using the steps claimed.
Claim(s) 1,- 12is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Akao et al (US 2020/0212516 –JP 2018-244968)  
With regard to claim 1, Akao et al (US 2020/0212516 –JP 2018-244968)  , disclose
 power supply unit (10) for an aerosol inhaler, the power supply unit  (10) comprising:
a power supply (12)  that is able to discharge power to a load  (21)  for generating an aerosol from an aerosol source; and
a control unit that (50) is configured to control the power supply, wherein the control unit measures a closed circuit voltage (para. 0051) of the power supply using a current smaller than a current when power is discharged to the load in order to generate the aerosol, 
the control unit acquires an internal resistance of the power supply based on the closed circuit voltage and an open circuit voltage of the power supply (para.0085), and

With regard to claim 5, Akao et al (US 2020/0212516 –JP 2018-244968)  , disclose
that the control unit acquires the deteriorated state or the failure state of the power supply based on comparison between a threshold  (V1) which is set without considering a primary delay component of the closed circuit voltage, and the internal resistance (Fig. 7, para. 0072).
With regard to claim 6, Akao et al (US 2020/0212516 –JP 2018-244968)  , disclose
that the control unit acquires the deteriorated state or the failure state of the power supply based on comparison between a threshold  (V2) which is set based on only a DC component of the internal resistance, and the internal resistance (Fig., para. 0075).
With regard to claim 7, Akao et al (US 2020/0212516 –JP 2018-244968)  , disclose
the control unit derives the internal resistance based on a value obtained by dividing a difference between the open circuit voltage and the closed circuit voltage by a constant (para. 0085).
With regard to claim 6, Akao et al (US 2020/0212516 –JP 2018-244968)  , disclose that the constant is set based on a current value which the power supply discharges when the closed circuit voltage is acquired (para. 0090).
With regard to claim 9, Akao et al (US 2020/0212516 –JP 2018-244968)  , disclose that the control unit acquires the deteriorated state or the failure state before aerosol generation (para. 0069).
With regard to claim 10, Akao et al (US 2020/0212516 –JP 2018-244968)  , disclose that
the control unit acquires the deteriorated state or the failure state of the power supply, based on comparison between the internal resistance and a threshold which is set based on a temperature of the power supply, or comparison between a threshold and the internal resistance of the power supply which is corrected based on a temperature of the power supply (para. 0118, 0119).

With regard to claim 10, Akao et al (US 2020/0212516 –JP 2018-244968)  , disclose that
an amount of correction by which the internal resistance is corrected based on the temperature of the power supply or the threshold which is set based on the temperature of the power supply increases as the temperature of the power supply lowers(para. 0118, 0119).
With regard to claim 2, Akao et al (US 2020/0212516 –JP 2018-244968)  , disclose
power supply unit for an aerosol inhaler, the power supply unit comprising:
a power supply (12) that is able to discharge power to a load for generating an aerosol from an aerosol source; and
a control unit (50) that is configured to control the power supply, wherein the control unit acquires an internal resistance based on an open circuit voltage of the power supply and a closed circuit voltage of the power supply (para.0085),
the control unit acquires a deteriorated state or a failure state of the power supply based on the internal resistance, and the control unit uses at least one of the open circuit voltage and the closed circuit voltage for another purpose (para. 0063, 0076, 0089).
With regard to claim 3, Akao et al  (US 2020/0212516 –JP 2018-244968)  , disclose that
the another purpose is determination on an amount of power stored in the power supply.
With regard to claim 4, Akao et al (US 2020/0212516 –JP 2018-244968)  , disclose the another purpose is PWM control or PFM control for discharging power to the load in order to generate an aerosol PWM (Fig. 8, para.0089) and Fig. 5
With regard to claim 12, Akao et al  (US 2020/0212516 –JP 2018-244968)   disclose structure which operates using the steps claimed.
Claim(s) 1,- 12is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Yamada et al (US 2020/0128883–JP 2018-204705)  
With regard to claim 1, Yamada et al, disclose  power supply unit (10) for an aerosol inhaler, the power supply unit  (10) comprising:

a control unit that (50) is configured to control the power supply, wherein the control unit measures a closed circuit voltage (Fig. 11) of the power supply using a current smaller than a current when power is discharged to the load in order to generate the aerosol, 
the control unit acquires an internal resistance of the power supply based on the closed circuit voltage and an open circuit voltage of the power supply, and
the control unit acquires a deteriorated state or a failure state of the power supply based on the internal resistance (para. 0067).

With regard to claim 2, Yamada et al, disclose
power supply unit for an aerosol inhaler, the power supply unit comprising:
a power supply (12) that is able to discharge power to a load for generating an aerosol from an aerosol source; and
a control unit (50) that is configured to control the power supply, wherein the control unit acquires an internal resistance based on an open circuit voltage of the power supply and a closed circuit voltage of the power supply (Fig. 11, Step 6a),
the control unit acquires a deteriorated state or a failure state of the power supply based on the internal resistance, and the control unit uses at least one of the open circuit voltage and the closed circuit voltage for another purpose (Fig. 11, 13, step S8).
With regard to claim 3, Yamada et al  , disclose that the another purpose is determination on an amount of power stored in the power supply.
With regard to claim 4, Yamada et al, disclose the another purpose is PWM control or PFM control for discharging power to the load in order to generate an aerosol PWM (Fig. 11) 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						1/13/21